Title: From Thomas Jefferson to Thomas Carstairs, 13 January 1824
From: Jefferson, Thomas
To: Carstairs, Thomas


Dear Sir
Monto
Jan. 13. 24.
When we began our buildings at our University,  we adopted it as a rule that we would be governed in all our prices by those established by long experience & due competn in Phila, and you were so bind as to procure & send me the printed book of Carpenter’s prices, in the other branches of work we have been able  in different ways to learn your prices, except  those of plaisterer’s work,  of these we have never been able to get satisfy informn and the acct being a very Large on (12, or 14,000.D.) our Proctor mr Brockinbr. bearer of this thinks it worth while to go on to Philada with our plaisterer to ascertain them, the question between them is what were those prices in 1820. the date of their agreem  as he is a perfect stranger there I take the liberty of putting him into your hands in perfect confidence that you will be so kind as to advise him in his proceedings so that he may be assured of obtaining fair & full informn. on his enquiries,  to obtain a just settlement entirely impartial between employer & undertaker. he, , is the person who  in the office of Proctor to the Univty has super intended the whole of our works from the begg is a skilful house carpenter and eminent undertaker himself, and a person of the most perfect integrity & worth, & in whom no confidence can be misplaced. he will show you the plan of our establmt, the last building of which is now in hand. when this  shall be done, the whole will have cost about  300 M.D. will be a perfect model of classical architecture, and on the whole will vie in taste & appearance with any thing in the US.  I take very sincere interest in your health happiness & prosperity and shall be very happy to learn that all these have been continued to you, and repeat to you the assurances of my constant esteem & respect.Th:J